Exhibit 10.1

 

 

SHARES PURCHASE AGREEMENT

 

THIS SHARES PURCHASE AGREEMENT is made and entered into on August 14, 2014, by
and between Preformed Line Products Company, an Ohio corporation (“Purchaser”),
and the trustee under the Irrevocable Trust Agreement Between Barbara P. Ruhlman
and Bernard L. Karr, dated July 29, 2008 (“Seller”).

 

RECITALS

 

A. Purchaser’s common shares, $2 par value, are traded on the NASDAQ National
Market (the “NASDAQ”) under the symbol “PLPC” and Purchaser is a reporting
company under the Securities Exchange Act of 1934, as amended. As a result,
financial and other material business information about Purchaser is publicly
available.

 

B. Seller is the trustee of a trust established by a shareholder and director of
Purchaser. The Business Advisors of the trust are Robert Ruhlman, the Chairman,
President, Chief Executive Officer, Board Member of Purchaser and a shareholder,
and Randall Ruhlman, a Board Member and shareholder of Purchaser. The trust is
the owner of 913,149 common shares of Purchaser;

 

C. Seller approached Purchaser regarding Seller’s desire to sell 20,427 of
Seller’s common shares to Purchaser (the “Shares”);

 

D. In response to Seller’s inquiry, Purchaser after due consideration, including
the review and approval of the proposed transaction by (i) the Company’s Audit
Committee of the Board of Directors (appointed as a special committee to review
the proposed transaction), which is comprised solely of independent directors,
and (ii) the Board of Directors, expressed a desire to purchase the Shares,
under the terms and conditions hereinafter set forth:

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows.

 

AGREEMENT

 

1. Purchase and Sale of Shares. Upon the execution and delivery of this
Agreement, Seller shall sell, transfer, assign, bargain and convey to Purchaser
20,427 common shares at a purchase price of $54.83 per share. Seller shall
deliver the Shares via a DWAC transfer to the Preformed Line Products account at
Computershare. Purchaser shall pay Seller $1,120,012.41 (the “Purchase Price”)
for the Shares by the delivery of cash by wire transfer to Seller’s bank account
or accounts. Seller has provided Purchaser with written wire transfer
instructions. The parties acknowledge and agree that the Purchase Price was
negotiated in good faith between the parties and that, in connection with such
negotiations, references were made by the parties to Purchaser’s historical
trading prices on the NASDAQ.

 

2. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

 

(a) Purchaser has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement constitutes the
valid and binding obligation of Purchaser enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
moratorium or other laws relating generally to the enforcement of creditors’
rights.

 



 

 

 

(b) The execution, delivery and performance of this Agreement does not and will
not (i) violate any law, regulation, judgment, decree, order or other directive
of any court or governmental agency currently applicable to or binding upon
Purchaser, or (ii) breach or constitute a default under any agreement to which
Purchaser is a party or by which it is bound.

 

3. Representations, Warranties and Covenants of Seller. Seller hereby represents
and warrants to Purchaser as follows:

 

(a) Seller has the requisite power and authority to execute, deliver and perform
his obligations under this Agreement, having received written authorization to
proceed with the sale from the Business Advisors to the trust. This Agreement
constitutes the valid and binding obligation of Seller enforceable against
Seller in accordance with its terms.

 

(b) The execution, delivery and performance of this Agreement does not and will
not (i) violate any law, regulation, judgment, decree, order or other directive
of any court or governmental agency applicable to or binding upon Seller, or
(ii) breach or constitute a default under any agreement to which Seller is a
party or by which Seller is bound.

 

(c) Seller is the owner of the Shares of the Purchaser being sold, assigned,
bargained and conveyed pursuant hereto, free from any security interest, pledge,
option, equity, claim or other right or interest of any kind. Upon the sale to
Purchaser, Purchaser will acquire the Shares being transferred, free from any
security interest, pledge, option, equity, claim or other right or interest of
any kind.

 

(d) Seller has received and carefully reviewed Purchaser’s filings with the
Securities and Exchange Commission and Purchaser’s press releases posted on
Purchaser’s website (the filings and press releases, the “Purchaser Disclosure”)
and has had full access to Purchaser’s other directors and executives for
purposes of discussion the Company’s condition, operations and plans. Seller
acknowledges that no oral representations have been made or information
furnished to Seller or Seller’s representatives that are in any way inconsistent
with the Purchaser Disclosure. Seller confirms that no representations,
warranties, or other agreements (whether express or implied) have been made by
Purchaser with respect to the transactions contemplated hereby, except for those
representations, warranties, and agreements that are specifically set forth in
this Agreement.

 

(e) Seller, to the extent necessary, shall, without additional consideration,
take such additional or further actions and execute such other or further
documents as may be reasonably requested by Purchaser in order to evidence,
confirm or carry out the transactions contemplated hereby.

 

 

 

4. Miscellaneous.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Ohio.

 

(b) Amendment; Waiver. No modification, amendment or waiver of any provision of
this Agreement will be effective unless such modification, amendment or waiver
is in writing and signed on behalf of the parties hereto. The failure of any
party to enforce any of the provisions of this Agreement will in no way be
construed as a waiver of such provisions and will not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

(c) Construction. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement. The Recitals
are incorporated by reference and made a part of this Agreement.

 

(d) Binding Agreement. Except as otherwise provided herein, this Agreement will
bind and inure to the benefit of and be enforceable by Purchaser and Seller and
their respective successors and assigns.

 

(e) Counterparts. This Agreement may be executed in counterparts, each of which,
when executed, will be an original and all of which taken together will
constitute one and the same agreement.

 

(f) Entire Agreement. This Agreement embodies the complete agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes or incorporates all prior or contemporaneous
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the parties on
the date first written above.

  

 



SELLER   /s/ Bernard L. Karr   Bernard L. Karr, Trustee, under the Irrevocable
Trust Agreement dated July 29, 2008.



 

 

 



PURCHASER   PREFORMED LINE PRODUCTS COMPANY     By:   /s/ Eric Graef     Eric
Graef – Vice President – Finance



 

 

 

 

